DETAILED ACTION
Status of Claims
	Claims 1-24 are pending.	
	Claims 21-24 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 20 October 2021 is acknowledged.  Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the phrases including “one or more stages” and “the stages” are indefinite because it is unclear what number of stages are required.  The phrase “one or more stages” allows for the number of stages to be inclusive of one stage, however, the subsequent phrase indicates that there is more than one stage present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 7,136,173).
Regarding claim 1, Wang discloses an electrolytic apparatus (= an electroplating apparatus), comprising:
Electrolyte (34) in receptacle (100) (Figure 7b) (Col. 9 lines 38-48) (= a plating bath having a first side and a second side opposite the first side);

A plurality of electrodes (1, 2, 3) (Figure 7b) (= a plurality of cathodes disposed on both the first and second sides of the plating bath);
The wafer charged as the anode (Col. 11 lines 15-29) movable with drive mechanism (30) (= an anode configured to be movable above the plating bath);
A plurality of openings of the section walls receiving solution from the inlets (Col. 28 line 66 – Col. 29 line 9) (= a plurality of spray nozzles disposed on at least one side of the anode and configured to spray a plating solution); and
A section wall (any one of 103, 105, 107, 109) (Figure 15) (= a shield adjacent to the plurality of spray nozzles being disposed on the at least one side of the anode).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (KR 20180000133) in view of Britz et al. (US 2015/0096895).
Regarding claim 1, Sun discloses an anode type horizontal plating machine (title = an electroplating apparatus), comprising:
A water tank (10) have first and second sides (Figure 1, [0028]) (= a plating bath having a first side and a second side opposite the first side);
Rods not numerically identified (Figures 2-5) (= one or more stages extending from the first side to the second side of the plating bath, the stages being configured to support a substrate loaded into the plating bath); 

Anode (40) moved in a horizontal direction at the upper portion of the substrate [0041] (= an anode configured to be movable above the plating bath);
A plurality of injection nozzles (70) disposed on at least one side of the anode [0064] (Figure 5) (= a plurality of spray nozzles disposed on at least one side of the anode and configured to spray a plating solution); and
A lower support (52) [0050]-[0062] (= a shield adjacent to the plurality of spray nozzles being disposed on the at least one side of the anode). 
Sun discloses the apparatus as an electrolytic plating device including an anode.  Sun does not explicitly disclose which element acts as the cathode, however, one of ordinary skill in the art would recognize that the substrate being treated in an electrolytic process would function or be charged as one of the electrodes (e.g. cathode).  The clamps (30) of Sun for example would be charged as the cathode, particularly given the wiring as depicted in Figure 5.  However, to further teach a device in which clamps provide a cathode connection, Britz discloses an electrolytic deposition apparatus including contact clamps (31) which are inclusive of electrical contact elements (34, 35) for making electrical contact with the substrate (abstract, [0065]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of cathodes disposed on both the first and second sides of the plating bath because Sun discloses the placement of clamps (30) along first and second sides of the water tank for contacting the substrate, the clamps inclusive of a plurality of parts (Figure 2) and because Britz discloses that cathode clamps may be used to support and electrically connect a substrate being treated (abstract).  It would have been obvious to utilize the clamps of Sun as cathode clamps.  
Regarding claim 2, Sun discloses the lower support (52) extending beyond the top end of the anode (40) in the plating bath (Figure 5).  
Regarding claim 3, Sun discloses wherein the lower support (52) is disposed between the anode (40) and the plurality of injection nozzles (70).
Regarding claim 4, Sun discloses wherein each of the plurality of injection nozzles (70) has an outlet opening for spraying the plating solution, wherein the lower support (52) is spaced apart from the outlet openings of the plurality of spray nozzles (Figure 5).  
Regarding claims 5 and 16, Sun discloses wherein the lower support is in contact with the anode (Figure 3). Sun discloses wherein the injection nozzles (70) are rotatable in relation to the lower support and therefore have contact with each other [0061]-[0068]. The plating solution is therefore sprayed along the shield.
Regarding claim 6, Sun discloses wherein the plurality of injection nozzles includes a plurality of first spray nozzles disposed on a first surface of the anode and a plurality of second spray nozzles disposed on a second surface of the anode based on a movement direction of the anode, and
The shield includes a first shield disposed between the anode and the plurality of first spray nozzles and a second shield disposed between the anode and the plurality of second spray nozzles (i.e. the lower support is disposed on each side of the anode, Figures 2 and 5).
Regarding claim 9, Sun discloses a plurality of clamps disposed on opposing sides of the tank (Figure 2).  The phrase “based on a movement direction of the anode” is not particularly limiting.  The phrase does not indicate a particular movement direction or the relationship between the cathode positions and the movement of the anode.  The first and second clamp parts of Sun are facing each other.  Britz is cited for disclosing a plurality of contact clamps disposed 
	Regarding claim 10, Sun discloses an external power supply [0012].  Control of the power supply to either the cathode and/or anode is intrinsic to an electrolytic plating apparatus.  Controlling the voltage to the first and second cathodes is claim language directed towards the manner of operating the claimed apparatus which does not further structurally limit the claimed device.  Britz discloses individual control of current or voltage to the cathodes [0067].  The individual control may be set to the same or different current or voltage.  
Regarding claim 12, a controller intrinsically is configured to regulate a voltage applied to the plurality of cathodes. 
Regarding claim 13, a length of the lower support is necessarily regulated during its formation.  A distance between the anode and the substrate is also regulated based on the apparatus setup [0052]. 
Regarding claim 14, Sun and Brtiz disclose the claimed invention as described above. Sun discloses the injection nozzle disposed outside the lower support (Figure 3).  
Regarding claim 15, Sun discloses the injection nozzle and lower support are disposed to be spaced apart from each other (Figure 3). 
Regarding claim 20, Sun in view of Britz discloses the claimed invention as applied above. 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (KR 20180000133), in view of Britz et al. (US 2015/0096895) and in further view of Smith (US 4,359,375).
Regarding claim 7, Sun and Britz disclose the claimed invention as applied above.  The combination does not disclose the arrangement of the plurality of spray nozzles disposed between the anode and the shield, however, the teachings of Smith are herein cited for disclosing an electroforming apparatus comprising an anode (16, 17), shield (26, 27) and a plurality of nozzles (24) disposed between the anode and the shield. The teachings of Smith provide an alternative arrangement of the three elements. Smith teaches that the anode shields positioned with the nozzles and anodes provide control the deposition rate and provide for a uniform deposit (Col. 4 lines 26-51).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of spray nozzles disposed between an anode and shield because Smith teaches such an arrangement to provide uniform and controlled deposition.  
Regarding claim 8, Sun discloses the injection nozzles having an outlet. Sun discloses wherein the lower support is in contact with the anode (Figure 3). Sun discloses wherein the injection nozzles (70) are rotatable in relation to the lower support and therefore have contact with each other [0061]-[0068].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (KR 20180000133), in view of Britz et al. (US 2015/0096895) and in further view of Choi (KR 20170037066).
Regarding claim 11, Sun in view of Britz does not disclose operating the anode and cathode with either DC or AC voltage as claimed, however, in the same or similar field of electroplating devices, Choi discloses wherein control over the electrodes, either anode or cathode may be 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus that includes a controller capable of applying AC or DC voltage because Choi teaches the application of both AC and DC voltage to produce a uniform and firm plating layer.  
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (KR 20180000133), in view of Britz et al. (US 2015/0096895) and in further view of Wang (US 7,136,173).
Regarding claim 17-19, Sun and Britz disclose the claimed invention as applied above.  The combination fails to disclose wherein the shield has a shape protruding downward toward the plating bath beyond an end of the anode. The anode, lower support and nozzles of Sun move in a direction perpendicular to a surface of the plating solution (Figure 5). 
Wang discloses an electrolytic apparatus comprising section walls (any one of 103, 105, 107, 109) (= shield) and electrodes (1, 2, 3) and an outlet flow of electrolyte in contact with the walls (Figure 15).  In the instant interpretation of Wang, Wang’s outlets read on the claimed plurality of spray nozzles and the section walls are regarded as the shield.  The section wall is in contact with the electrolyte outlet.  The shield protrudes beyond the electrodes towards the opposing side. In regards to the protruding changing, Wang teaches that the section walls may be configured to move up and down to adjust the flow pattern of the electrolyte (34) (Col. 32 lines 7-16).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a protruding shield that is changed to .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,304,641 – current control shield 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795